       Case 20-35226 Document 1113 Filed in TXSB on 05/13/21 Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS

IN RE:                                        §
                                              §
CBL & ASSOCIATES                              §
PROPERTIES, INC. et al.,                      §                       CASE NO. 20-35226
                                              §
       Debtors                                §                       (Chapter 11)

 LIMITED OBJECTION TO PROPOSED AMENDED JOINT CHAPTER 11 PLAN OF
 REORGANIZATION AND RESERVATION OF RIGHTS OF JEFFREY LANGFORD
                    AND RONALD BOATWRIGHT

TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW, Jeffrey Langford and Ronald Boatwright (hereinafter collectively

referred to as “Litigants”), creditors of the Debtors in the above-referenced bankruptcy proceeding

(hereinafter referred to as “Debtors” or “CBL”) and file this their Limited Objection and

Reservation of Rights to Proposed Amended Joint Chapter 11 Plan of Reorganization, and would

show this Court, the following:

       1.      The Debtors filed their Amended Joint Chapter 11 Plan of Reorganization on April

15, 2021.

       2.      Litigants are Plaintiffs in personal injury lawsuits that are pending in Virginia State

Court, styled Langford v. NRV Mall Associates, LLC, et al.; Boatwright v. CBL Properties, LLC,

et al.; and Boatwright v. CBL & Associates Properties, Inc., et al., in the Circuit Court for the

County of Montgomery, Virginia, to which certain Debtor entities are named as Defendants.

Litigants are claiming damages against the Debtors relative to their personal injury claims.

Litigants expect that such claims are payable by the Debtors’ liability insurance policies.

       3.      Although the Debtors’ Disclosure Statement discusses claims that may be payable

by third parties or insurance carriers [Dkt. #1059, Page 68] as it relates to certain Allowed Claims,
       Case 20-35226 Document 1113 Filed in TXSB on 05/13/21 Page 2 of 3




the Amended Joint Plan of Reorganization is unclear on how the Litigants’ claims will be

addressed upon Plan Confirmation. Accordingly, Litigants file this limited objection to the

Amended Joint Chapter 11 Plan of Reorganization in order to protect the Litigants’:

      Proofs of Claim on file with respect to the above-described claims;

      ability to communicate with Debtors, their counsel, and/or its insurance carriers, post-
       Confirmation, in order to reach a consensual resolution regarding the Litigants’ claims; and

      right to liquidate their pre-petition claims post-Confirmation, in Virginia State Court, in
       the event a consensual resolution with the Debtors cannot be reached.


       WHEREFORE, the Litigants respectfully request that this Court deny Confirmation of the

Debtors’ Amended Joint Chapter 11 Plan until and unless Debtors and Litigants reach an agreed

resolution fully addressing the concerns raised herein.

       DATED: May 13, 2021



                                      Respectfully submitted,


                                      HOFFMAN & SAWERIS, P.C.

                                      By:/s/ Alan Brian Saweris_________________
                                           Alan Brian Saweris
                                           State Bar No. 24075022
                                           S.D. Bar Number: 1850547
                                           Matthew Hoffman
                                           State Bar No. 09779500
                                           S.D. Bar No. 3454
                                           Hoffman & Saweris, p.c.
                                           2777 Allen Parkway, Suite 1000
                                           Houston, Texas 77019
                                            (713) 654-9990 (Telephone)
                                            (866) 654-0038 (Facsimile)

                                      ATTORNEYS FOR LITIGANTS
       Case 20-35226 Document 1113 Filed in TXSB on 05/13/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 13th day of May 2021, a true and correct
copy of the foregoing pleading was on the parties registered to receive service via ECF/CM in
this case.


                                                           /s/ Alan Brian Saweris___________
                                                           Alan Brian Saweris
